PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Peacock, Mark, D.
Application No. 15/373,160
Filed: 8 Dec 2016
For: Finger Manipulated Mixing Device

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition to withdraw holding of abandonment under 37 CFR 1.181 filed October 19, 2020.  

On December 17, 2019, applicant filed a notice of appeal and a $200 appeal fee in response to the final rejection issued on September 20, 2019. On February 17, 2020, applicant filed an appeal brief.  On May 21, 2020, the examiner issued an Examiner’s Answer in response to the appeal brief.  On page 36 of the Examiner’s Answer, the examiner notified applicant of the requirement to pay the appeal forwarding fee with the time period permitted by 37 CFR 41.45(a), in order to avoid dismissal of the appeal. Extensions of time under 37 CFR 1.136(a) are not applicable to period set forth in 37 CFR 41.45(a). See 37 CFR 41.45(c). The record reveals that applicant did not pay the required appeal forwarding fee within the two-month period. Consequently, Office issued a “Communication Re: Appeal” (Communication) on September 22, 2020, stating the appeal in this application was dismissed because of applicant’s failure to pay the appeal forwarding fee. See 37 CFR 41.45(b). On September 23, 2020, applicant submitted a request for continued examination (RCE), a $325 RCE fee, and an amendment outside of the two-month period set forth in 37 CFR 41.45(a). As the application has no allowed claims, the application became abandoned on July 22, 2020. The Office mailed a Notice of Abandonment on October 2, 2020.  

On October 19, 2020, applicant filed the present petition to withdraw holding of abandonment. On petition, applicant asserts, in pertinent part:

          If prosecution in an application is closed, an RCE may be filed prior to abandonment of the application (37 C.F.R. 1.114(a)(2); MPEP 706.07(h)). For an application on appeal but before a Board decision, the appeal is considered to be withdrawn and prosecution is reopened (37 C.F.R. 1.114(d); MPEP 706.07(h)(X). For an application on appeal and after a Board decision, but before further appeal or civil action, the appeal is considered to be withdrawn and prosecution is reopened (37 C.F.R. 1.114(a)(3); MPEP 706.07(h)(XI)).

          As a consequence of the Covid-19 pandemic, Applicant unintentionally failed to timely file the appeal forwarding fee after the Examiner’s Answer was filed. On 09/22/2020, a Communication Re: Appeal was received wherein the appeal was dismissed and which stated that because of the dismissal, “the application is before the examiner for consideration”. 

          * * *

          It is respectfully submitted that the RCE filled on 09/23/2020 is sufficient to reopen prosecution, in that it was (a) filed prior to abandonment of the application, (b) filed prior to a Board decision (asserting that the dismissal from the OPAC Art Unit is distinct from a decision by the Board), and/or (c) filed after a Board decision but prior to further appeal or civil action.

          There are currently no claims held to be allowable in this application. It is important to note the precise language of 37 C.F.R. 41.45, MPEP 1208.01 and MPEP 1215.04 (III), which is that the “appeal will stand dismissed” (emphasis added) when the appeal forwarding fee is not timely paid. Furthermore, “[applications having no allowed claims will be abandoned” (emphasis added) and, where no claims are held to be allowable, “[t]he examiner should hold the application abandoned” (emphasis added). Thus, the application at hand was not in fact abandoned until it was held by the Examiner to be abandoned on 10/02/2020. On the date of the RCE filing the application stood dismissed and would be abandoned by the Examiner in the future, but was not at that time abandoned.

Petition, 10/19/20, pp. 1-2 (emphasis in original).

The USPTO has carefully considered applicant’s arguments, but does not find them persuasive to warrant withdrawal of holding of abandonment. To the extent applicant is seeking an extension of the patent-related deadline due to the COVID 19 outbreak, the Office finds that no such relief is available under the facts of this case. Specifically, the USPTO has extended the time to file certain patent-related documents or fees that would otherwise have been due on or after March 27, 2020. For small and micro entities, pursuant to the May 2020 Update Regarding Certain Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Applicants, Patent Owners, and Others, a reply to an Office action due between March 27, 2020 and June 30, 2020 (inclusive) will be considered timely if filed on or before July 1, 2020, including available extensions of time, provided that the reply is accompanied by a statement that the delay in filing was due to the COVID-19 outbreak as set forth in section (I)(1)(b) of the April 28, 2020 CARES Act notice. Here, the two-month period for reply (i.e., July 21, 2020) does not fall within the March 27, 2020, and June 30, 2020, (inclusive) period for relief set forth in the CARES Act notice. Therefore, applicant is not eligible for relief under the Extended Cares Act notice issued by the USPTO. 

Moreover, the Office disagrees with applicant’s contention that the application is not abandoned because applicant’s filing of an RCE on September 23, 2020, was sufficient to reopen prosecution. In particular, the Office notes that the RCE of September 23, 2020, was not be filed prior to abandonment of the application. The application became abandoned on July 22, 2020, after the expiration of the two-month period from the May 21, 2020 mailing date of the Examiner’s Answer for failure to pay the appeal forwarding fee, and no claim stood allowed. The Examiner’s Answer of May 21, 2020, provided notice that applicant must pay the appeal forwarding fee within the period set forth in 37 CFR 41.45(a) or the appeal would stand dismissed. The examiner acted within the scope of the patent regulations and statutes in dismissing the appeal and issuing a Notice of Abandonment. See 37 CFR 41.45(b), MPEP 1208.01 and 1215.04(III). In the event that an appellant fails to pay the appeal forwarding fee within the time period permitted by 37 CFR 41.45(a), the appeal is dismissed by rule. The patent rules and regulations further provide that if no allowed claims remain in an application, the application will be abandoned.  Therefore, the record reveals that applicant’s failure to pay the appeal forwarding fee in a timely manner and that fact that no claim stands allowed resulted in the dismissal of the appeal and the abandonment of the application. See MPEP 1208.01 and 1215(III).  Accordingly, the application is properly held abandoned.

The petition under 37 CFR 1.181 to withdraw holding of abandonment is DISMISSED.  

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Any request not filed within two months of this decision may be dismissed as untimely. See 37 CFR 1.181(f).  Extensions of time under 37 CFR 1.136(a) are NOT permitted. This is NOT a final agency action within the meaning of 5 U.S.C. 704.
The request for reconsideration should include a cover sheet entitled “Renewed Petition under 37 CFR 1.181.”

In the alternative, applicant may wish to consider filing a petition under 37 CFR 1.137(a) to revive the application (see form PTO/SB/64).  A grantable petition under 37 CFR 1.137(a) must be accompanied by: 

(1) The reply required to the outstanding Office action or notice, unless previously filed;
(2) The petition fee as set forth in § 1.17(m); and,
(3) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Further correspondence with respect to this matter should be addressed as follows:	

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
Attn: Office of Petitions

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By internet:		EFS-Web

Questions related to this decision should be directed to the undersigned at (571) 272-3211.

/CHRISTINA T DONNELL/Attorney Advisor, OPET